11-2948
    Reape v. City of New York


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 14th day of March, two thousand thirteen.

    PRESENT:
                GUIDO CALABRESI,
                ROSEMARY S. POOLER,
                REENA RAGGI,
                      Circuit Judges.
    _____________________________________

    MICHAEL REAPE,

                                Plaintiff-Appellant,

                     v.                                            11-2948

    ALEXANDRO BERRIOS, 79TH PRECINCT,
    SHIELD #29758, IN THEIR OFFICIAL
    CAPACITIES AS EMPLOYEES OF THE CITY
    OF NEW YORK POLICE, JOHN DOE,
    MAURICE FYFFE, P.O.,

                                Defendants-Appellees,

    CITY OF NEW YORK, RAYMOND KELLY,
    POLICE COMMISSIONER, JESSENIA GORDILLO,
    JAMES ROE, P.O.,

                                Defendants.

    _____________________________________
For Appellant:         MICHAEL REAPE, pro se, Brooklyn, New York.

For Appellees:         DEBORAH A. BRENNER, Senior Counsel (Kristin M. Helmers, of
                       counsel, Michael A. Cardozo, Corporation Counsel, on the brief) City of
                       New York, New York, New York.

     Appeal from a judgment of the United States District Court for the Eastern District of
New York (Cogan, J.; Bloom, M.J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the appeal from the judgment of the district court is DISMISSED.

        Appellant Michael Reape, proceeding pro se, appeals the district court’s judgment,
following a jury trial, dismissing his 42 U.S.C. § 1983 amended complaint. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

         Although Reape raises various issues related to the jury trial, he has not provided the
transcripts from those proceedings. Under Federal Rules of Appellate Procedure 10(b), within
10 days after the filing of a notice of appeal, the appellant must either (1) order transcripts from
any proceedings that are necessary to the appeal from the reporter and file such order with the
district court; or (2) file a certificate stating that no transcript will be ordered. In the past, we
have dismissed appeals of issues related to a jury trial where appellant failed to provide a trial
transcript. See Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir. 2000) (dismissing the portion of
the appeal challenging post-trial findings because transcripts from those proceedings were not
provided); Gayle v. Walker, 148 F.3d 214, 214 (2d Cir. 1998) (dismissing pro se appeal without
prejudice to reinstatement for failure to file transcripts). In those cases, we explained that the
failure to provide relevant transcripts deprives us of the ability to conduct meaningful appellate
review. See, e.g., Wrighten, 232 F.3d at 120.

         Here, Reape’s submissions to the court provide no basis for relief from judgment, and we
are not inclined to speculate as to that possibility in the absence of any transcripts from relevant
district court proceedings. Reape moved in the district court for free transcripts, but his motion
was denied because the district court found that his appeal was not taken in good faith. He also
moved for free transcripts in this Court, but his motion was denied because he had not
demonstrated that his appeal presented any substantial questions to justify free transcripts under
28 U.S.C. § 753(f). However, this Court provided Reape the opportunity to obtain transcripts at
his own expense from the district court and to file them with this Court, and gave him several
extensions of time to file his appellate brief, two of which were because he had not obtained the




                                                  2
trial transcripts. In these circumstances, given the lack of transcripts, Reape’s appeal from the
jury verdict is DISMISSED.

       For the foregoing reasons, the appeal is DISMISSED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3